 
 
I 
111th CONGRESS
2d Session
H. R. 5089 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2010 
Mr. Ryan of Ohio (for himself, Mr. Boucher, and Ms. Sutton) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Public Works and Economic Development Act of 1965 to modify the period used to calculate certain unemployment rates, to encourage the development of business incubators, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Business Incubator Promotion Act. 
2.Development of business incubatorsSection 2(b) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3121(b)) is amended by striking paragraph (3) and inserting the following: 
 
(3)whether suffering from long-term distress or a sudden economic dislocation, distressed communities should be encouraged to support the formation of business incubators to promote innovation and entrepreneurship in economically distressed areas and to take other actions to support entrepreneurship, so as to help regions to create higher-skill, higher-wage jobs and foster the participation of those regions in the global marketplace; and. 
3.DefinitionsSection 3 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3122) is amended— 
(1)by redesignating paragraphs (1) through (12) as paragraphs (2) through (13), respectively; and 
(2)by inserting before paragraph (2) (as redesignated by paragraph (1)) the following: 
 
(1)Business incubator 
(A)In generalThe term business incubator means an organization or entity established to foster the start-up of businesses or accelerate the growth of fledgling companies by providing entrepreneurs with resources and services to produce viable businesses that can help create jobs and restore vitality to distressed areas. 
(B)ExclusionThe term business incubator does not include an organization or entity that is organized primarily as a for-profit venture.. 
4.Unemployment rateSection 301(a)(2) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3161(a)(2)) is amended by striking 24-month period and inserting 12-month period. 
5.Increase in Federal share; special need areasSection 204(c) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3144(c)) is amended— 
(1)by redesignating paragraphs (1) through (3) as paragraphs (2) through (4), respectively; 
(2)by inserting before paragraph (2) (as redesignated by paragraph (1)) the following: 
 
(1)Relative needs of an area 
(A)175-percent higher unemployment rateIn the case of a grant made in an area for which the 12-month unemployment rate is at least 175 percent of the national average or the per capita income is not more than 60 percent of the national average, the Secretary may increase the Federal share above the percentage specified in subsection (a) up to 80 percent of the cost of the project. 
(B)150-percent higher unemployment rateIn the case of a grant made in an area for which the 12-month unemployment rate is at least 150 percent of the national average or the per capita income is not more than 65 percent of the national average, the Secretary may increase the Federal share above the percentage specified in subsection (a) up to 70 percent of the cost of the project. 
(C)125-percent higher unemployment rateIn the case of a grant made in an area for which the 12-month unemployment rate is at least 125 percent of the national average or the per capita income is not more than 70 percent of the national average, the Secretary may increase the Federal share above the percentage specified in subsection (a) up to 60 percent of the cost of the project. 
(D)Unemployment rate greater than national averageIn the case of a grant made in an area for which the 12-month unemployment rate is at least 1 percentage point greater than the national 12-month unemployment rate or the per capita income is not more than 80 percent of the national average, the Secretary may increase the Federal share above the percentage specified in subsection (a) up to 50 percent of the cost of the project.; and 
(3)by adding at the end the following: 
 
(5)Special need areasIn any case of severe economic distress during which grant rates based on relative need as required under subsection (a) result in a level for the non-Federal share that prevents eligible recipients in a particular area from participating in grant assistance under this Act, the Secretary may— 
(A)deem the area to be experiencing a special need under section 301(a)(3); 
(B)reduce the non-Federal share to 20 percent of the cost of a project; and 
(C)waive the local share below that amount, or entirely, if the unemployment rate exceeds 12 percent or otherwise meets the requirements of paragraph (3).. 
6.Business incubatorsTitle II of the Public Works and Economic Development Act of 1965 is amended by inserting after section 207 (42 U.S.C. 3147) the following: 
 
208.Business incubators 
(a)Development of plans for creation or expansion of business incubatorsOn receipt of an application from an eligible recipient (as determined by the Secretary in accordance with subsection (c)), the Secretary may provide grants to the eligible recipient for— 
(1)the development of feasibility studies and plans for the creation of new, or expansion of existing, business incubators; 
(2)the implementation of those studies and plans by supporting the creation of new or expansion of existing business incubators and related programmatic and technical assistance; and 
(3)the temporary support of operations of business incubators, to the extent that the Secretary determines that the support is essential to assist a business incubator in becoming self-sustainable. 
(b)Limitation on amount of grantsThe amount of a grant provided to an eligible recipient under this section may not exceed— 
(1)$750,000, if the grant is to be used for feasibility studies and plans; or 
(2)$3,000,000, if the grant is to be used for implementation of those studies and plans. 
(c)Procedure for providing grants 
(1)Competitive process requiredThe Secretary shall provide each grant under this section to an eligible recipient selected pursuant to a competitive process. 
(2)Selection criteriaThe Secretary shall publish the criteria to be used in any competition under this paragraph for the selection of eligible recipients of grants under this section, including requirements relating to— 
(A)the projected number of jobs required to be created at a new or expanded business incubator for each of the first 6 years after the date of receipt of the grant; 
(B)the funding to be required to create or expand a business incubator during the first 5 years after the date of receipt of the grant; 
(C)the types of businesses and research entities expected in the business incubator and surrounding community; 
(D)the capability to attract a well-trained workforce to the business incubator; 
(E)the management of the business incubator; and 
(F)such other factors as the Secretary determines to be appropriate. 
(d)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated to carry out this section such sums as are necessary for fiscal year 2010 and each fiscal year thereafter. 
(2)AvailabilityAmounts made available pursuant to paragraph (1) for a fiscal year shall remain available until the end of the second fiscal year following the fiscal year in which the amounts were first made available.. 
 
